DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
2.	The amendments to the claims and rebuttal arguments filed on March 3, 2022 have been fully considered.  The outstanding grounds of rejection are maintained.  Below are responses to Applicant’s remarks.
	The claims were previously rejected as being anticipated by US 6,258,849.  The reference teaches methods of treating cancer including gliomas by administration of synthetic phenylacetylglutaminate sodium and synthetic phenylacetylisoglutaminate sodium in a 4:1 ratio and phenylacetate at a dosage of, for example, 0.39 g/kg/day, intravenously.
	Applicants argued that the reference does not explicitly teach a method for treating leptomeningeal disease in a pediatric patient.  As such Applicants argue that the reference fails to anticipate the present claims.  This argument has been fully considered, however, it is not found to be persuasive.  The reference teaches the administration of the composition as described above to patients aged 2 to 71 years old in a specific embodiment, for example, column 12.  As such the reference does explicitly teach a method of treating leptomeningeal disease in a pediatric patient as presently claimed.  The rejection is maintained for claims 1-5, 7-9, 11 and 13-19.  This ground of rejection is withdrawn for claims 10, 12 and 20.
	The claims were previously provisionally rejected on the ground of nonstatutory double patenting over US 17/079,207.  The claims of the present application, drawn to method of treating leptomeningeal disease in a pediatric patient comprising administering intravenously extraneous antineoplastons, wherein the disease is associated with one or more low-grade gliomas, anticipates the claims of the copending application.
	Applicants request that the rejection be held in abeyance.  This argument has been considered.  The rejection is maintained because the claims are otherwise also still rejected.
Claim Objections
3.	Claims 10, 12 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626